DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 1/7/2022 and 9/7/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: RELUCTANCE SENSOR FOR DETECTION OF POSITION OF A ROTOR IN AN ELECTRIC MACHINE.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “field coils” of claim(s) 2-4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 12 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 12 recites a driving and filtering circuit to apply a constant direct current to coil. It is uncertain as to which coil is being referred to in the recitation. Examiner will interpret limitation as a field coil.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-9, 11-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Beifus et al. (US 6104113).
In claim 1, Beifus discloses (Fig. 1-6) an electric machine (12) comprising: a printed circuit board (70) including a reluctance coil (64 via 66) configured to generate a voltage in presence of a magnetic flux; and a magnetically permeable element (82) having a first end positioned adjacent to a rotor (16) of the electrical machine (12) and a second end positioned adjacent to the coil (64) of the printed circuit board (70); wherein rotation of the rotor (16) causes a change in the magnetic flux through the magnetically permeable element (82) and generation of the voltage across the reluctance coil (64).
In claim 2, Beifus discloses a plurality of field coils (80) configured to generate a voltage to provide a torque produced by the electrical machine (12) or consumed by the electrical machine (12).
In claim 5, Beifus discloses a controller (24) configured to receive data indicative of the voltage generated by the reluctance coil (64; Col. 4, ln. 27- Col. 5, ln. 67).
In claim 6, Beifus discloses wherein the controller (24) compares the data indicative of the voltage generate by the reluctance coil (64) in order to estimate a position or speed of the rotor (16; Col. 4, ln. 27- Col. 5, ln. 67).
In claim 7, Beifus discloses wherein the rotor (16) further comprises at least one rotating element (50) and at least one permanent magnet (52).
In claim 8, Beifus discloses wherein the permanent magnets (52_ generate a magnetic flux that flows through the at least one rotating element (50), the magnetically permeable element (82), and the circuit board (70) including the reluctance coil (64).
In claim 9, Beifus discloses wherein the electrical machine (12) a radial air gap electric machine (12), or a motor (12).
In claim 11, Beifus discloses wherein the at least one rotating element (50) includes a hole configured to affect magnetic flux to the reluctance coil (64) in a pattern that indicates a position or speed of the rotor (16).
In claim 12, Beifus discloses a driving and filtering circuit (34, 36) to apply a constant direct current to the field coil (80) and to extract a signal indicating the rate of change in the magnetic flux through by the reluctance coil (64).
In claim 13, Beifus discloses (Fig. 1-6) a method for detection of a rotor (16) of an electric machine (12), the method comprising: receiving data indicative of a current generated by a reluctance sensor (44) of the electric machine (12); performing a comparison of the data indicative of the current in the reluctance sensor (44) to a threshold; and determining a speed (Col. 9) of the rotor (16) or a position (Col. 7, ln. 16-35) of the rotor (16) based on the comparison.
In claim 14, Beifus discloses wherein the current generated by the reluctance sensor (44) is proportional to the reluctance of a magnetic circuit including at least one air gap (gap between 14 and 16) and at least one permeable element (52).
In claim 15, Beifus discloses wherein the current generated by the reluctance sensor (44) is proportional to the reluctance of a magnetic circuit (14 and 52) including a first permeable element (14), a second permeable element (52), and an air gap and between the first permeable element (14) and the second permeable element (52).
In claim 16, Beifus discloses generating a command for the rotor (16) based on the detected speed of the rotor or position of the rotor (16; Col. 7, ln. 16-35; Col. 9).
In claim 18, Beifus discloses wherein the data indicative of the current in the reluctance sensor (44) indicates a hole in the rotor (16; since rotor has a central hole) and configured to affect magnetic flux to the reluctance.
In claim 19, Beifus discloses a reluctance sensor (44) for an electric machine (12), the reluctance sensor (44) comprising: a printed circuit board (70) including a reluctance coil (64 via 66) configured to generate a voltage in presence of a magnetic flux; and a magnetically permeable element (82) having a first end positioned adjacent to a rotor (16) of the electrical machine (12) and a second end positioned adjacent to the coil (64) of the printed circuit board (70); wherein rotation of the rotor (16) causes a change in the magnetic flux through the magnetically permeable element (82) and generation of the voltage across the reluctance coil (64).
In claim 20, Beifus discloses a controller (24) configured to receive data indicative of the voltage generated by the reluctance coil (64; Col. 4, ln. 27- Col. 5, ln. 67).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Beifus et al. (US 6104113) in view of Takahashi et al. (JP S60141156; IDS; English Machine Translation Attached).
In claim 3, Beifus teaches the machine of claim 1, with the exception of wherein the printed circuit board comprises the plurality of field coils.
However, Takahashi teaches (Fig. 1-14) a machine (1) wherein the printed circuit board (6) comprises the plurality of field coils (L2).
Therefore in view of Takahashi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to reduce the number of elements to produce the machine at a low cost (Takahashi; Page 1).
In claim 4, Beifus as modified teaches the machine of claim 3; furthermore Beifus does not teach wherein the printed circuit board includes a magnetic region including the plurality of field coils and an outer periphery region including the reluctance coil.
However, Takahashi further teaches wherein the printed circuit board (6) includes a magnetic region (3) including the plurality of field coils (L2) and an outer periphery region including the reluctance coil (L1).
Therefore further in view of Takahashi, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to reduce the number of elements to produce the machine at a low cost (Takahashi; Page 1).
Claim(s) 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Beifus et al. (US 6104113) in view of Matsunawa et al. (US 2019/0044419).
In claim 10, Beifus teaches the machine of claim 1, with the exception of wherein the at least one rotating element includes rotor teeth spaced apart, wherein magnetic flux flows through the rotor teeth to the reluctance coil in a pattern that indicates a position or speed of the rotor.
However, Matsunawa teaches an electric machine (Fig. 1-8) having the at least one rotating element (20) includes rotor teeth (21) spaced apart, wherein magnetic flux flows through the rotor teeth (21) to a sensor (1) in a pattern that indicates a position or speed of the rotor (2).
Therefore in view of Matsunawa, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide a structure for position detection without interference from magnetic flux of permanent magnets.
In claim 17, Beifus teaches the method of claim 13, with the exception of wherein the data indicative of the current in the reluctance sensor indicates a presence or absence of rotor teeth spaced apart on the rotor, since Beifus does not teach rotor teeth.
However, Matsunawa teaches a structure (Fig. 1-8) having rotor teeth (21) spaced apart on the rotor (2).
Since the position of the teeth affects the magnetic flux leakage detected by a sensor (1) therefore in view of Matsunawa, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention to have arrived at the claimed invention, in order to provide a structure for position detection without interference from magnetic flux of permanent magnets.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Labriola et al. (US 2014/0184030) teaches an electric machine having a motor with a rotor having rotor teeth and a position sensor.
Pollock et al. (US 2009/0218973) teaches an electric machine having a rotor with rotor teeth.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RASHAD H JOHNSON whose telephone number is (571)272-1231. The examiner can normally be reached 9:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RASHAD H. JOHNSON
Examiner
Art Unit 2832



/RASHAD H JOHNSON/Examiner, Art Unit 2834